Per Curiam,
The plaintiff obtained a rule for judgment for want of a sufficient affidavit of defense, which, upon argument, was discharged.
There is no denial of the facts by either party. Defendant admits that plaintiff may have a valid claim but that the time for payment thereof has not arrived. The claim is based upon a promise of the defendant to pay, in the event of a sale of certain real estate, the title to which was held by it. The affidavit of defense alleges that the property in question was not sold but was exchanged for a number of houses in Philadelphia which defendant still held and that the time for the payment under the contract had not yet arrived. Whether or not it will ever arrive will depend upon the amount ultimately realized upon the sale.
The order of the court below, discharging the rule for judgment, is, therefore, affirmed.